Case 2:20-cv-11236-RGK-PLA Document 3-2 Filed 12/11/20 Page 1 of 2 Page ID #:745




     EXHIBIT 22
     Case 2:20-cv-11236-RGK-PLA Document 3-2 Filed 12/11/20 Page 2 of 2 Page ID #:746

                                                           REDACTED




From: Stevyn@prestigetrustco.com <Stevyn@prestigetrustco.com>
Sent: 02 July 2020 11:11
To: Rosalind Nicholson <Rosalind.Nicholson@walkersglobal.com>
Cc:        REDACTED
Subject: RE: Breech

[this message is from an external sender]

Dear Rosalind
I trust this email finds you well. There is some alarming news on our end. We’re in receipt of a request by an agent who
forward documents signed by a Natalia Dozortseva and Ashot Egiazaryan, claiming to be Protector and Trustees of the
Alpha Trust and requesting that they be added to Directors of Savannah. Who are these people?

I look forward to your reply.
Kind Regards
Stevyn


                                                  REDACTED
